Exhibit 10.3

 

VIRGIN GALACTIC HOLDINGS, INC.

2019 INCENTIVE AWARD PLAN

RESTRICTED STOCK UNIT GRANT NOTICE

Virgin Galactic Holdings, Inc., a Delaware corporation (the “Company”), has
granted to the participant listed below (“Participant”) the Restricted Stock
Units (the “RSUs”) described in this Restricted Stock Unit Grant Notice (this
“Grant Notice”), subject to the terms and conditions of the Virgin Galactic
Holdings, Inc. 2019 Incentive Award Plan (as amended from time to time, the
“Plan”) and the Restricted Stock Unit Agreement attached hereto as Exhibit A
(the “Agreement”), both of which are incorporated into this Grant Notice by
reference. Capitalized terms not specifically defined in this Grant Notice or
the Agreement have the meanings given to them in the Plan.

 

       Participant:    George Whitesides   Grant Date:    July 20, 2020   Number
of RSUs:    320,840   Vesting Commencement Date:    July 20, 2020   Vesting
Schedule:    The RSUs shall vest as to 1/8th of the RSUs on each quarterly
anniversary of the Vesting Commencement Date during the two-year period
following the Vesting Commencement Date (each such anniversary date, a “Vesting
Date”), subject to the Participant’s continued service with the Company.

By accepting (whether in writing, electronically or otherwise) the RSUs,
Participant agrees to be bound by the terms of this Grant Notice, the Plan and
the Agreement, and agrees that the RSUs are granted in satisfaction of the
Company’s obligations to grant the New RSU Award as defined and described in the
Employment Agreement (as defined in the Agreement). Participant has reviewed the
Plan, this Grant Notice and the Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of the Plan, this Grant Notice and the
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.

 

VIRGIN GALACTIC HOLDINGS, INC.     PARTICIPANT By:  

     

                        

     

Name:  

 

    George Whitesides Title:  

 

   



--------------------------------------------------------------------------------

Exhibit A

RESTRICTED STOCK UNIT AGREEMENT

Capitalized terms not specifically defined in this Restricted Stock Unit
Agreement (this “Agreement”) have the meanings specified in the Grant Notice or,
if not defined in the Grant Notice, in the Plan.

ARTICLE I.

GENERAL

1.1    Award of RSUs. The Company has granted the RSUs to Participant effective
as of the Grant Date set forth in the Grant Notice (the “Grant Date”). Each RSU
represents the right to receive one Share as set forth in this Agreement.
Participant will have no right to the distribution of any Shares until the time
(if ever) the RSUs have vested.

1.2    Incorporation of Terms of Plan. The RSUs are subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan will control.

1.3    Unsecured Promise. The RSUs will at all times prior to settlement
represent an unsecured Company obligation payable only from the Company’s
general assets.

ARTICLE II.

VESTING; FORFEITURE AND SETTLEMENT

2.1    Vesting; Forfeiture.

(a)    The RSUs will vest according to the vesting schedule in the Grant Notice
except that any fraction of an RSU that would otherwise be vested will be
accumulated and will vest only when a whole RSU has accumulated. In addition,
the RSUs may be subject to accelerated vesting in accordance with Section 4(b)
of that certain Amended and Restated Employment Agreement by and between the
Participant and the Company, effective as of July 20, 2020 (the “Employment
Agreement”). The accelerated vesting in this Section 2.1 is subject to
Participant’s timely execution and non-revocation of a general release of
claims. In the event of Participant’s Termination of Service for any reason, all
unvested RSUs will immediately and automatically be cancelled and forfeited
(after taking into consideration any accelerated vesting which may occur in
connection with such Termination of Service), except as otherwise determined by
the Administrator or provided in a binding written agreement between Participant
and the Company.

(b)    As used in this Agreement, “Cause” shall have the meaning set forth in
the Employment Agreement.

2.2    Settlement.

(a)    Subject to Section 3.3(b), the RSUs will be paid in Shares within 15 days
following the earliest to occur of: (i) the applicable Vesting Date, (ii) the
date of the Participant’s “separation from service” from the Company or any
affiliate within the meaning of Section 409A(a)(2)(A)(i) of the Code (a
“Separation from Service”), and (iii) the date of the occurrence of a “change of
control event” (within the meaning of Section 409A) with respect to the Company.
Notwithstanding anything to the contrary contained herein, the exact payment
date of any RSUs shall be determined by the Company in its sole discretion (and
the Participant shall not have a right to designate the time of payment).

 

1



--------------------------------------------------------------------------------

(b)    Notwithstanding the foregoing, the Company may delay any payment under
this Agreement that the Company reasonably determines would violate Applicable
Law until the earliest date the Company reasonably determines the making of the
payment will not cause such a violation (in accordance with Treasury Regulation
Section 1.409A-2(b)(7)(ii)); provided the Company reasonably believes the delay
will not result in the imposition of excise taxes under Section 409A.

ARTICLE III.

TAXATION AND TAX WITHHOLDING

3.1    Representation. Participant represents to the Company that Participant
has reviewed with Participant’s own tax advisors the tax consequences of this
Award and the transactions contemplated by the Grant Notice and this Agreement.
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents.

3.2    Tax Withholding.

(a)    Unless the Administrator otherwise determines, the Company shall
withhold, or cause to be withheld, Shares otherwise vesting or issuable under
this Award (including the RSUs) in satisfaction of any applicable withholding
tax obligations (including the Participant’s FICA obligation, which may arise
prior to settlement of the RSUs). The number of Shares which may be so withheld
or surrendered shall be limited to the number of Shares which have a Fair Market
Value on the date of withholding no greater than the aggregate amount of such
liabilities based on the maximum individual statutory withholding rates in
Participant’s applicable jurisdictions for federal, state, local and foreign
income tax and payroll tax purposes that are applicable to such taxable income.
To the extent that any FICA tax withholding obligations arise in connection with
the RSUs prior to the date on which on which such RSUs should otherwise become
payable to the Participant, then the Company may accelerate the payment of a
number of RSUs sufficient to satisfy (but not in excess of) such tax withholding
obligations and any tax withholding obligations associated with such accelerated
payment, and the Company or an affiliate may withhold such amounts in
satisfaction of such withholding obligations.

(b)    Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the RSUs, regardless of any
action the Company or any Subsidiary takes with respect to any tax withholding
obligations that arise in connection with the RSUs. Neither the Company nor any
Subsidiary makes any representation or undertaking regarding the treatment of
any tax withholding in connection with the awarding, vesting or payment of the
RSUs or the subsequent sale of Shares. The Company and its Subsidiaries do not
commit and are under no obligation to structure the RSUs to reduce or eliminate
Participant’s tax liability.

3.3    Section 409A.

(a)    General. To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A, including without limitation any such regulations
or other guidance that may be issued after the effective date of this Agreement.
Notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that the RSUs (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify the Participant or any other person for failure to do so) to adopt
such amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for the RSUs to be exempt from the application of
Section 409A or to comply with the requirements of Section 409A.

 

2



--------------------------------------------------------------------------------

(b)    Non-qualified Deferred Compensation. Sections 10.6(b) and (c) of the Plan
shall apply to the RSUs and this Agreement; provided, however, that if requested
by Participant following his Date of Termination, the Company further agrees to
accelerate the payment of any then-unsettled shares with respect to the RSUs, in
each case to the extent necessary (and without waiving the payment right
hereunder) for Participant to comply with an ethics agreement with the Federal
government or to avoid the violation of an applicable Federal, state, local, or
foreign ethics law or conflicts of interest law (including where such payment is
reasonably necessary to permit Participant to participate in activities in the
normal course of his position in which Participant would otherwise not be able
to participate under an applicable rule), in accordance with Section 409A and
Treasury Regulations Section 1.409A-3(j)(4)(iii).

ARTICLE IV.

OTHER PROVISIONS

4.1    Adjustments. Participant acknowledges that the RSUs, and the Shares
subject to the RSUs are subject to adjustment, modification and termination in
certain events as provided in this Agreement and the Plan.

4.2    Notices. Any notice to be given under the terms of this Agreement to the
Company must be in writing and addressed to the Company in care of the Company’s
Secretary at the Company’s principal office or the Secretary’s then-current
email address or facsimile number. Any notice to be given under the terms of
this Agreement to Participant must be in writing and addressed to Participant
(or, if Participant is then deceased, to the Designated Beneficiary) at
Participant’s last known mailing address, email address or facsimile number in
the Company’s personnel files. By a notice given pursuant to this Section,
either party may designate a different address for notices to be given to that
party. Any notice will be deemed duly given when actually received, when sent by
email, when sent by certified mail (return receipt requested) and deposited with
postage prepaid in a post office or branch post office regularly maintained by
the United States Postal Service, when delivered by a nationally recognized
express shipping company or upon receipt of a facsimile transmission
confirmation.

4.3    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

4.4    Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws and, to the extent Applicable Laws permit,
will be deemed amended as necessary to conform to Applicable Laws.

4.5    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement will inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in this Agreement or the Plan, this Agreement
will be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

4.6    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Grant Notice, this Agreement and the RSUs
will be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3) that are requirements for the application of such exemptive rule. To
the extent Applicable Laws permit, this Agreement will be deemed amended as
necessary to conform to such applicable exemptive rule.

 

3



--------------------------------------------------------------------------------

4.7    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.

4.8    Agreement Severable. In the event that any provision of the Grant Notice
or this Agreement is held illegal or invalid, the provision will be severable
from, and the illegality or invalidity of the provision will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.

4.9    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and may
not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant will have only the rights
of a general unsecured creditor of the Company with respect to amounts credited
and benefits payable, if any, with respect to the RSUs, and rights no greater
than the right to receive cash or the Shares as a general unsecured creditor
with respect to the RSUs, as and when settled pursuant to the terms of this
Agreement.

4.10    Not a Contract of Employment. Nothing in the Plan, the Grant Notice or
this Agreement confers upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or interferes with or restricts in any
way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.

4.11    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which will be deemed an original and all of which
together will constitute one instrument.

* * * * *

 

4